Allowable Subject Matter
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 42-53 and 93-110 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
The prior art is silent in teaching wherein while displaying a first user interface at a first level of immersion, detecting, via the one or more input devices, a first input corresponding to a request to increase a level of immersion associated with the electronic device; in response to detecting the first input, displaying, via the display generation component, the first user interface at a respective level of immersion, greater than the first level of immersion; while displaying the first user interface at the respective level of immersion, detecting, via the one or more input devices, occurrence of a first event; in response to detecting the occurrence of the first event, reducing a level of immersion of a user interface displayed via the display generation component to a second level of immersion that is lower than the respective level of immersion; while displaying the user interface at the second level of immersion, detecting, via the one or more input devices, occurrence of a second event that corresponds to a request to resume displaying the first user interface; and in response to detecting the occurrence of the second event, resuming display of the first user interface via the display generation component, wherein: in accordance with a determination that the respective level of immersion is a third level of immersion, the first user interface is displayed at the third level of immersion; and in accordance with a determination that the respective level of immersion is a fourth level of immersion, different from the first level of immersion, the first user interface is displayed at the fourth level of immersion in combination with all other claimed elements of independent claims 42, 52 and 53.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID E CHOI/Primary Examiner, Art Unit 2174